Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed April 26, 2019 are pending in which claims 1, 10, and 16 are in independent forms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-13, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rogynskyy et al. United States Patent Publication No. 2019/0361876 in view of Merritt et al. United States Patent No. 10,467,201.

As per claims 1, 10, and 16:
Rogynskyy et al. teach a method comprising: 
accessing, by a computing system, a plurality of point-of-interest data records, each of the plurality of point-of-interest data records including data representative of a distinct set of features for a distinct point-of-interest(Par. 3:  The method perform accessing through processors for a node profile of an entity, a plurality of data points which is linked to the node profile); 
generating, by the computing system based on the distinct sets of features of the plurality of point-of-interest data records (Par. 4:  The system can access to a node profile of an entity and a plurality of data points which are linked to the node profile and can generate field-value pairs of node profile), 
a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records(Par. 258-259:  The system based on generation of node graph which includes weighting factor which applied to the weighted scores of the electronic activities.  The features extraction engine can parse the different area of an email (an example electronic activity) and then, using the node graph, determine seniority, department, job title, or role of each contact listed on the email at their current and past roles); and 
generating, by the computing system, one or more merged point-of- interest data records based on the clustered groups of point-of-interest data records (Par. 269 and 188:(The identification of people associated with opportunity and account record objects (and their associated roles) can be used to determine stage classification, group of contacts on the buyer side that are responsible for the purchase, and for many other use cases(Par. 269)) and (the node resolution engine periodically compares each node to every other node and determine if two nodes can be merged (Par. 188))). 
Rogynskyy et al. do not explicitly disclose for the clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records.  However, Merritt et al. teach a method;
clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records (See Merritt et al. Col. 2 lines 19-42:The method/system designed to analyze the classified pairs utilizing a graphical interface to determine which groups of scored pairs are related and then classified block of pairs as a graph structure in order to cluster the linked records into groups representing distinct entities).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Rogynskyy et al. to have the clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Rogynskyy et al. and Merritt et al. before him/her, to modify the system of Rogynskyy et al. to include the clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records of Merritt et al., since it is suggested by Merritt et al. such that, the system/method executes a software module that includes the preprocessing module, the blocking module, the classification module and the graph analysis module which is able to perform multiple tasks associated with two or more of the aforementioned modules to execute the process for integration of data records (See Merritt et al. Col. 6 line 51 – Col. 7 line 3).

As per claims 2, 11, and 17:
Rogynskyy et al. as modified teach a method, 
further comprising providing, by the computing system, the one or more merged point-of-interest data records to a computer-implemented mapping system for use by the computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area (See Rogynskyy et al. Par. 284:  The node graph generation system for maintaining and updating the node profiles (features) and the record object manager identifies if two contact record objects are related to the same person (points-of-interest) merge the data into multi-tenant master instance of the record maintained by the system.  Then the node profiles generates a node for the person in node graph (the node profile manager maintain both work and personal phone numbers and work and personal geographical locations of node profiles (Par. 10))).  

As per claims 3, 12, and 18:
Rogynskyy et al. as modified teach a method, 
wherein the generating of the graph data structure comprises(See Rogynskyy et al. Par. 50:  The system/method generates a node graph using electronic activities): 
comparing the distinct sets of features of the plurality of point-of-interest data records to one another(See Rogynskyy et al. Par. 93:  The node profile manager performs comparing and matching electronic activities to one or more node profiles); and 
generating the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records based on the comparing(See Rogynskyy et al. Par. 93:  The system of record or the node profiles maintained by the system can determine connection strength between employee and each of the contacts has relationships that can be weighted based on the role, title or function).

As per claims 4, 13, and 19:
Rogynskyy et al. as modified teach a method, 
wherein the clustering of the plurality of point-of-interest data records into the groups of point-of-interest data records comprises (See Merritt et al. Col. 2 lines 19-42: The method/system designed to analyze the classified pairs utilizing a graphical interface to determine which groups of scored pairs are related and then classified block of pairs as a graph structure in order to cluster the linked records into groups representing distinct entities): 
determining, based on the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records (See Rogynskyy et al. Par. 93:  The system of record or the node profiles maintained by the system can determine connection strength between employee and each of the contacts has relationships that can be weighted based on the role, title or function), 
strengths of relationships between the plurality of point-of-interest data records (See Rogynskyy et al. Par. 170:  The node pairing engine can compute a connection strength between nodes and by utilizing metadata from the electronic activities to gather connection strength or relationships); and 
defining the groups of point-of-interest data records based on the strengths of relationships between the plurality of point-of-interest data records(See Rogynskyy et al. Par. 443:  The connection strengths between the employee and each of the contacts by applying different weights based on the role, title or function of the contact.  The system can then determine, from the aggregated connection strengths of each of the plurality of employees, at least one employee to assign or recommend assigning to the account). 

As per claim 5:
Rogynskyy et al. as modified teach a method, 
wherein the distinct set of features for a point-of-interest data record of the plurality of point-of-interest data records comprises at least two of : a point-of-interest name; a point-of-interest phone number; a point-of-interest website; a point-of-interest email address; a point-of-interest street address; and a point-of-interest category(See Rogynskyy et al. Par. 60:  The node graph generation system for maintaining and updating the node profiles (features) include names, addresses, phone numbers, company information, titles, among others): 

Allowable Subject matter
	Claims 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-9 and 15 are objected to because of their dependency to objected claims 6 and 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. United State Patent Publication No. 2017/0091274, 
Xia et al. United States Patent Publication No. 2018/0025093.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K/Examiner, Art Unit 2157 

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157